Citation Nr: 1435788	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  05-25 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, claimed as due to exposure to herbicides (including  Agent Orange).

2.  Entitlement to service connection for coronary artery disease, claimed as due to exposure to herbicides (including  Agent Orange), or as secondary to diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to May 1969. 

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2004 rating decision in which the RO, inter alia, denied service connection for diabetes mellitus, type II, and coronary artery disease.  In November 2004, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in May 2005, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2005.

In October 2005, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of that hearing is of record.  

In October 2009, the Board remanded the Veteran's claims to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the RO/AMC continued to deny the claims (as reflected in a June 2010 supplemental SOC (SSOC)) and returned the matters on appeal to the Board for further consideration.

In December 2010, the Board denied the claims on appeal.  The Veteran appealed the December 2010 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2011, the Court granted the joint motion for remand filed by representatives for both parties, vacating the Board's decision, and remanding the claim to the Board for further proceedings consistent with the joint motion.  

In September 2011, the Board again remanded the Veteran's claims to the RO, via the AMC, for further action consistent with the parties' joint motion and to afford the Veteran a Board hearing.  After completing the requested development, the RO/AMC continued to deny the claims (as reflected in an April 2013 SSOC) and returned the matters on appeal to the Board for further consideration.

In December 2013, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is also of record.  The record was held open for 30 days until January 11, 2014 to allow for the submission of additional evidence.  As requested, a copy of the hearing transcript was sent to the Veteran and his representative in March 2014.  

The Board notes that, while the Veteran previously was represented by Disabled American Veterans, in July 2011, the Veteran granted a power-of-attorney in favor of private attorney Robert. V. Chisholm with regard to the claims on appeal.  The Veteran's current attorney has submitted written argument on his behalf and represented him at his hearing.  The Board recognizes the change in representation.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, there is a paperless, electronic Virtual VA file associated with the Veteran's  claims.  A review of the documents in such file reveals that with the exception of the December 2013 hearing testimony and additional VA treatment records dated to April 2013, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Moreover, the Veteran's paperless, electronic Veterans Benefit Management System (VBMS) file does not include any documents at this time.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished. 

2.  Diabetes mellitus, type II, and coronary artery disease are among the diseases recognized by the VA Secretary as etiologically related to herbicides exposure, to include Agent Orange. 

3.  Although the Veteran served aboard the U.S.S. Kitty Hawk during the Vietnam Era, evidence does not persuasively establish that he served in Republic of Vietnam or in its inland waterways during active service, and exposure to herbicides during his active duty service is not otherwise shown; hence, he is not presumed to have been exposed to herbicides during his period of service. 

4.  The most probative evidence on the question of whether the Veteran was actually exposed to herbicides during military service weighs against the claim. 

5.  Diabetes mellitus, type II, and coronary artery disease were first diagnosed many years after the Veteran's discharge from service, and there is no competent medical evidence or opinion that there exists a medical relationship between either of these current disabilities and the Veteran's military service. 

6.  As service connection for diabetes mellitus, type II, has not been established, there is no legal basis for an award of  service connection for coronary artery disease on a secondary basis.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus, type II, to include as due to exposure to herbicides (including Agent Orange) are not met.  38 U.S.C.A.  §§ 1101, 1110, 1113, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.307, 3.309 (2013). 

2.  The criteria for service connection for coronary artery disease, to include as due to exposure to herbicides (including Agent Orange) or secondary to diabetes mellitus are not met.  38 U.S.C.A.  §§ 1101, 1110, 1113, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.307, 3.309, 3.310 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim, in accordance with 38 C.F.R.  § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 



VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this appeal, in February and June 2004 pre-rating letters, the RO provided notice to the appellant explaining what information and evidence was needed to substantiate his claims for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The November 2004 rating decision reflects the initial adjudication of the claim after the issuance of this letter.  Hence, the February and June 2004 letters-which meets Pelegrini's content of notice requirements-also meets the VCAA's timing of notice requirement.  

The Board notes that the Veteran has not been provided specific notice regarding VA's assignment of disability ratings and effective dates (in the event that any claim(s) for service connection is/are granted).  However, the absence of such notice is not shown to prejudice the Veteran.  Because the Board herein denies each claim for service connection, no disability rating or effective date is being, or is to be, assigned.  Accordingly, there is no possibility of prejudice to the Veteran under the notice requirements of Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent evidence associated with the claims file consists of service treatment and personnel records, post service reports of VA treatment, Social Security Administration (SSA) records and ship logs for the USS Kitty Hawk from December 1966 through May 1967.  Also of record and considered in connection with the appeal is the transcript of the December 2013 Board hearing, along with various written statements provided by the Veteran, and by his representative, on his behalf.  The Board finds that no additional RO action to further develop the record in connection with the claim decided herein, prior to appellate consideration, is required.

The Board acknowledges that the Veteran has not been afforded a VA examination in connection with his claims for service connection on appeal.  However, as will be discussed below, given the facts pertinent to the claims, no such examination or medical opinion is required.

The Board sought further development of the claims in October 2009 and September 2011.  A remand by the Board confers upon the veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v West, 11 Vet. App. 268, 271 (1998). 

In this regard, in October 2009, the RO/AMC was directed to contact the Veteran for further information concerning his alleged Agent Orange exposure and obtain additional VA treatment records.  On remand, letters were sent to the Veteran in January and February 2010 requesting additional information concerning his alleged Agent Orange exposure and additional VA treatment records were obtained.   

Subsequently, in the September 2011 remand, the RO/AMC was directed to obtain ship/deck logs for the USS Kitty Hawk for certain periods ranging from December 1966 to May 1967.  As noted above, such records have been obtained and considered by the RO in the most recent April 2013 SSOC.  Moreover, the RO/AMC was also directed to schedule the Veteran for a Board video-conference hearing, which was held in December 2013.

Accordingly, the Board finds that the RO and AMC have substantially complied with the Board's remand directives.  See Dyment v. West¸ 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall, 11 Vet. App. 268 where Board's remand instructions were substantially complied with); see also D'Aries v. Peake, 22 Vet. App. 97, 105-106 (2008) (finding that substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  

With respect to the Veteran's December 2013 Board hearing, the Board notes that the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R.  § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the December 2013 hearing, the undersigned enumerated the issues on appeal.  Also, information was solicited regarding the Veteran's assertions concerning his in-service exposure to herbicides; and whether there was any outstanding evidence available.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Although the Veteran did not explicitly suggest the submission of additional evidence, during the hearing, nothing gave rise to the possibility that there was then any existing, outstanding evidence that may have been overlooked.  Accordingly, nothing the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and the hearing was legally sufficient.  

In summary, the duties imposed by the VCAA have been considered and satisfied.   The Veteran has been notified and made aware of the evidence needed to substantiate the claims decided herein, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

The Veteran is seeking service connection for diabetes mellitus, type II, and coronary artery disease.  In his statements of record and at the Board hearing, the Veteran has asserted that he was exposed to herbicides while traveling to Vietnam to repair aircrafts and, thus, these disabilities should be presumed as due to his service.  In the alternative, he has also asserted that his coronary artery disease is secondary to his diabetes mellitus, type II.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R.  § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war or after December 31, 1946, and certain chronic diseases, including diabetes mellitus, type II, and cardiovascular disease, becomes manifest to a degree of l0 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  In the instant case, as diabetes mellitus and coronary artery disease are enumerated chronic diseases 38 C.F.R. § 3.309, service connection may be granted based upon a showing of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Under 38 C.F.R. § 3.310(a) (2013), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  [Parenthetically, the Board notes that, effective October 10, 2006, VA amended 38 C.F.R. § 3.310 with regard to the requirements for establishing secondary service connection on an aggravation basis.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  However, given the basis of the denial, as noted below, any further discussion of the amendment is unnecessary.]

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6).  

Furthermore, if a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, certain diseases, including diabetes mellitus, type II, and coronary artery disease shall be service-connected if the requirements of 38 C.F.R.  § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R.  § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Thus, a presumption of service connection arises for these veterans (presumed exposed to Agent Orange) or, alternatively, a veteran without appropriate service (as described above) but with competent evidence of herbicide exposure, who develops one of the identified diseases.

Under the applicable law discussed above, "service in the Republic of Vietnam" for purposes of 38 C.F.R. § 3.307(a)(6)(iii) includes service in the inland waters of Vietnam.  See Haas v. Peake, 525 F.3d 1168, 1196 (Fed. Cir. 2008).  However, service in the "blue waters" off the coast of Vietnam does not constitute Vietnam service under 38 C.F.R. § 3.307(a)(6)(iii).  Id. 

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Considering the record in light of the above-noted legal authority, the Board finds that service connection for diabetes mellitus, type II, and coronary artery disease must each be denied.

Post service VA treatment records clearly show that the Veteran has been diagnosed with diabetes mellitus, type II, and coronary artery disease.  Accordingly, given the Veteran's assertions of in-service herbicide exposure, the primary question with respect to these claims is whether the Veteran was exposed to herbicides during his active duty service.

In this regard, according to the Veteran's personnel file, the Veteran served during the Vietnam War in the United States Navy from December 1966 to May 1967 on board the USS Kitty Hawk with ATKRON 112.  The records show that the Veteran was awarded the National Defense Service Medal, Vietnam Service Medal and Vietnam Campaign Medal.  However, the Veteran's personnel records do not indicate whether the Veteran ever stepped foot in Vietnam.  Likewise, his service treatment records are also silent with respect to service in-country.  In June 2004, the National Personnel Records Center (NPRC) provided that there were no records of exposure to herbicides for the Veteran.  However, a subsequent July 2014 response from the NPRC indicated that it was unable to determine whether the Veteran had in-country service in Vietnam, and that his Navy unit, Attacked Squadron 112, could have been assigned to ship or to shore. 

For Department of Defense purposes, the Veteran's unit was credited with Vietnam service from December 31, 1966 to January 3, 1967, from March 2, 1967 to March 28, 1967, from April 12, 1967 to April 28, 1967, and from May 8, 1967 to May 23, 1967.  However, the NPRC concluded that the Veteran's service record provides no conclusive proof of his physically being in country. 

In a June 2004 statement, the Veteran indicated that he was stationed aboard the USS Kitty Hawk in the Gulf of Tonkin and that his duties as a jet mechanic required that he travel from the carrier to Da Nang, Vietnam to repair a damaged A-4C on at least one occasion in 1967. 

The claims file also contains a July 2005 VA Medical Center letter regarding examination findings for the Agent Orange Registry, which indicated a history of Agent Orange exposure. 

In another letter dated September 2005, the Veteran stated that while stationed on the USS Kitty Hawk, he was exposed to crop dusting aircraft and helicopters with sprayers.  He said that since he worked on the flight deck that it was not uncommon to walk under aircraft and get dripped on or get a face full of chemical when the carrier turned into the wind and you were near something with sprayers on it.  He again asserted that he was sent to Da Nang to repair aircraft, and that on one occasion, the runway in Da Nang was under mortar attack and his crew was forced to do a short field landing, evacuate the aircraft, and crawl through the vegetation. 
He said that he also had to sign for weapons after arriving.  He indicated that he never kept a record of his trips to Da Nang.  He reported that it had been over 35 years and he could not remember who the other members of the repair crew were or whether he went to Da Nang two or three times.  The Veteran also described possible exposure when flying over Korea or during trips to Guam. 

In support of his claim, the Veteran submitted a September 2005 email from D.M., Sr., whom he served with in the VA-112.  D.M., Sr. said he remembered a trip to Da Nang but that he was not on it.  However, he did not indicate that the Veteran had traveled to Da Nang.   

The Veteran appeared before a DRO in October 2005.  The Veteran testified that he served on the USS Kitty Hawk as an aviation machinist.  He stated that his duties required him to visit Vietnam on two or three occasions to fix planes that were damaged and unable to fly back to the ship, but could not recall exact number of times.  He said that he was in Da Nang for one day on one trip and for four days on another trip.  The Veteran stated that he was never provided with separate orders for his trips because he was traveling and performing his duties under his current command.  He stated that nothing changed with his duties other than the location. 

The Veteran further testified that his ship stored replenishments of Agent Orange and that he loaded several pallets of the chemical on the ship.  He said that on one cruise there was a spray plane on the ship, while on another cruise a helicopter with spray rigs was stationed on the ship.  He said that it was not uncommon for him to be walking on deck and have the chemical drip on his head out of the spray hoses or spray lines, or to be exposed to the chemical when the ship turned into the wind. 

The Veteran also submitted a lay statement dated February 2008 from S.M., refers to a funeral and the deceased mentioning to S.M. at one point that he saw the Veteran in Da Nang.  

The claims file also includes a May 2009 Memorandum issued by the United States Army and Joint Services Records Research Center (JSRRC).  The Memorandum indicates that the JSRRC has found no evidence that indicates Navy or Coast Guard ships transported tactical herbicides from the United States to the Republic of Vietnam or that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides.  Furthermore, the JSRRC noted that it could provide no evidence to support a veteran's claim of exposure to tactical herbicide agents while serving aboard a Navy or Coast Guard ship during the Vietnam era.

As noted above, the RO sent letters in January and February 2010 asking the Veteran for the additional information concerning his alleged herbicide exposure; however, he did not respond. 

Nevertheless, per the JMR, the Board again remanded this case to obtain deck logs for the USS Kitty Hawk.  However, while these records showed that there were transfers of personnel, fuel and ammunition between vessels and that personnel went ashore in the Philippines and Hong Kong, a review of these records was negative for any evidence that personnel, including the Veteran, were sent to the land border of Vietnam or its inland waterways.  

In April 2013, the RO prepared a Formal Finding on a lack of information to verify service in the Republic of Vietnam, or exposure to Agent Orange, and also outlined all of the RO's attempts (as discussed above) to verify such service.    

During the Board hearing, the Veteran essentially reiterated his contentions concerning his exposure to herbicides while on active duty.  He again reported going ashore in Vietnam to repair aircraft two or three times.  He acknowledged that it was 50 years ago and had trouble remembering.  He also testified to possible exposure while on board the USS Kitty Hawk, but at this time, stated he could not be sure it was Agent Orange.  Again, there was a reference to possible exposure while in Korea and Guam.  

Based upon the foregoing, the Board cannot find that the Veteran was exposed to herbicides while serving on the USS Kitty Hawk.  Initially, with respect to the Veteran's claims of exposure while stationed onboard the USS Kitty Hawk, the Board observes that he is competent to report on matters observed or within his or her personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Board finds, however, that the JSRRC May 2009 Memorandum is more persuasive as to whether the Veteran was actually exposed to herbicide agents while onboard ship.  In this regard, the Board notes that the JSRRC has reviewed numerous military documents, ship histories, deck logs, and other sources related to Navy ships and the use of tactical agents, such as Agent Orange, during the Vietnam Era, and has found no evidence indicating that Navy ships used, stored, tested, or transported tactical herbicides.  Given the JSRRC's expertise and research in these matters, the Board finds that the May 2009 Memorandum is more probative than the Veteran's account of events that took place over 35 years ago during in the course of seeking benefits.

Further, as the evidence does not show, and the Veteran has not asserted, that the USS Kitty Hawk was actually in the inland waters of Vietnam, as opposed to the "blue waters" off shore, his service aboard that vessel does not entitle him to the presumption of herbicide exposure.  

Moreover, the Board finds that the statements from D.M., Sr. and S.M. have no probative value in showing that the Veteran set foot in Vietnam.  In this regard, D.M., Sr.'s statement only indicated that he knew of a trip to Vietnam, but gave no indication that the Veteran was part of such trip.  Moreover, the statement from S.M. is unclear as to who either S.M. or the deceased are.  Further, because S.M. is repeating a statement made to her by someone else, i.e. the deceased saw the Veteran in Da Nang, and she was not witness to the incident, her statement is of no probative value given the lack of first-hand knowledge. 

The only evidence supporting the Veteran's claim of service in Vietnam consists of his own statements.  Again, the Board recognizes that the Veteran is competent, as a layperson, to report that about which he has personal knowledge, to include his own symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, such report must be weighed against the medical and other evidence.  Cf. Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).

In this case, the Board finds that the Veteran's assertions of service in Vietnam are not credible when considered in light of contemporaneous objective evidence.  The Board recognizes that the Veteran's military occupational specialty was aircraft mechanic.  However, service treatment and personnel records are silent with respect to any indication that he stepped foot in Vietnam to repair any aircrafts.  In this regard, the Board finds probative that the Veteran's service personnel records are extensive and document the Veteran's leave, transfers, and receipts throughout service and, yet, do not indicate that he served or stopped in Vietnam at any point during service.

While the NPRC indicated that the Veteran's Navy unit, Attacked Squadron 112, could have been assigned to ship or to shore, this statement is speculative and is not sufficient to find that the Veteran stepped foot on Vietnam soil.  Importantly, the NPRC concluded that the Veteran's service record provided no conclusive proof of his physically being in country.  Significantly, the deck logs from the USS Kitty Hawk are also silent with respect to any indication that any ship personnel went ashore.  However, the records document transfers between ships as well as when personnel went ashore in other locations.  As such, it would be reasonable to assume that if any personnel went ashore in Vietnam, it would be documented in the deck logs.  

Off note, the Veteran has been somewhat vague in giving any sort of detailed description concerning his periods of service in-country, which also weighs against his credibility.  For instance, he cannot accurately provide any information as to who went with him ashore or more concise dates.  Importantly, he cannot even remember how many times he supposedly went ashore.  The Veteran himself has acknowledged that he had problems remembering details from events that occurred so long ago.  In turn, his inability to provide more information concerning the circumstances of his alleged service in Vietnam also weighs against his credibility.  

The Veteran's attorney  also appears to rely on the report of the July 2005 VA Agent Orange Registry examination as conclusive proof that he was exposed to herbicides.  However, this examination was not based on any verification of herbicide exposure, but rather the Veteran's own history of such exposure, which again has been found to not be credible when weighed against the remaining evidence of record.  

The Board recognizes that the credibility of lay evidence may not be refuted solely by the absence of corroborating medical evidence, but it is a factor.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed.Cir. 2006) (lay evidence concerning continuity of symptoms after service, if credible, may be competent, even without contemporaneous medical evidence).  In other words, it may not be determined that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Davidson, 581 F.3d at 1316 (Fed.Cir. 2009) (citing Buchanan, Id.).  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof). 

However, in this case, the Board finds that the combination of lack of any documentation of Vietnam service in the Veteran's service records, NPRC findings and ship deck logs as well as the lapse of time in recollecting events, including the Veteran's inability to give greater details concerning his alleged service in Vietnam, to be persuasive against his credibility.  The Boards finds that official service department records created contemporaneously to the Veteran's service to be more persuasive than the Veteran's own bias statements, made in his own self-interest many years after service during the course of pursuing monetary benefits.  In turn, the remaining evidence of record, which shows no service, in Vietnam is more probative than the Veteran's own statements.  

The Board acknowledges that the Veteran has also made vague references to possible exposure to herbicides while in Guam and/or Korea.  However, the Department of Defense has not established that Agent Orange was used in Guam during the period of the Veteran's service.  While the Department of Defense has confirmed that the herbicide Agent Orange, was used from April 1968 through July 1969 along the Korean DMZ to defoliate the fields of fire between the front line defensive positions and the south barrier fence.  See 38 C.F.R. § 3.814(c)(2).  The Veteran did not belong to one of the military units that operated in or near the Korean DMZ.  Moreover, the Veteran has not asserted that he went to the DMZ during the course of his duties.  Rather, he has primarily contended that he flew over Korea.  As such, the  Board cannot concede herbicide exposure based on any service any Guam or Korea.  

Therefore, under the circumstances, the Board finds that the Veteran was not exposed to herbicides during service and the presumptions under 38 C.F.R. §§ 3.307(a)(6), 3.309(e), are not applicable to the Veteran's claims. 

Moreover, as noted above, neither the Veteran's diabetes mellitus, type II, nor coronary artery disease was shown in service, or within the one-year period following service discharge, and the Veteran does not contend otherwise.  In this regard, service treatment records fail to show that the Veteran was treated for type II diabetes mellitus or a coronary artery disease during service and treatment records dated subsequent to service fail to show treatment for either disability until many years after service.  The Veteran's service examination prior to discharge dated May 1969 showed that the heart and endocrine system were evaluated as normal.  There were no findings of diabetes mellitus, type II, or coronary artery disease.  

Specifically, the medical evidence of record shows that the Veteran was not diagnosed with type II diabetes mellitus until approximately 2003 and none of his treatment records relate the condition to his period of active service.  The Veteran had two heart attacks in 1993 and currently suffers from coronary artery disease; however, none of his treatment records or records from the Social Security Administration (SSA) relate his heart attacks or coronary artery disease to service.  As such, he is not entitled to presumptive service connection for either disability as a chronic disease manifested to a compensable degree within the first post-service year.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  The Board also points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  Moreover, he has not provided any lay evidence of pertinent symptomatology since service to support the establishment of service connection.  See Walker, cited above. 

Furthermore, there is no persuasive evidence or opinion that there exists a medical nexus between either diabetes mellitus or coronary artery disease and any incident of service.  None of the medical evidence reflecting diagnoses of either disability includes any comment or opinion even suggesting a medical nexus between diabetes mellitus or coronary artery disease and the Veteran's military service. Significantly, neither the Veteran nor his attorney has presented or identified any such medical evidence or opinion.   Moreover, on these facts, a remand to obtain a medical opinion in this regard is not required.

With regard to VA's duty to assist veterans by obtaining a medical examination and/or opinion, the Board finds that the Veteran's claim does not meet the fundamental requirements necessary to obtain such opinion.  Generally, VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c)(4)(i) (202); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, the Veteran has demonstrated that he has current diagnoses of diabetes mellitus, type II, and coronary artery disease, but there is nothing to indicate that this disability may be associated with an event, injury, or disease in service, to include exposure to herbicides.  As previously discussed, the Veteran himself does not contend that he experienced any symptoms related to these disabilities during service or for many decades after service.  Additionally, there is no medical or other persuasive evidence which suggests the Veteran's diabetes mellitus, type II, and coronary artery disease, are related to service. 

Moreover, in the absence of evidence of an in-service disease or injury, to include exposure to herbicides, a remand of this case for an examination or to obtain an opinion as to the etiology of the Veteran's claimed disabilities would in essence place the examining physician in the role of a fact finder.  This is the Board's responsibility.  In other words, any medical opinion which provided a nexus between the Veteran's claimed disability and his military service would necessarily be based solely on the Veteran's current uncorroborated assertions regarding what occurred in service advanced in support of this claim.  The United States Court of Appeals for Veterans Claims (Court) has held on a number of occasions that a medical opinion premised on an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected). 

Simply stated, referral of this claim for an examination or obtainment of a medical opinion under the circumstances here presented would be a useless act.  The duty to assist is not invoked where "no reasonable possibility exists that such assistance would aid in substantiating the claim."  See, e.g., Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); 38 U.S.C.A. § 5103(a)(2) (West 2002 & Supp. 2012). Therefore, VA has no obligation to obtain any medical opinion(s) commenting upon the etiology of the Veteran's diabetes mellitus, type II, and coronary artery disease.  See 38 U.S.C.A. § 5103A(d); 3.159(c)(4); McLendon, 20 Vet. App. at 83.

Finally, the Board notes that, to whatever extent statements by the Veteran and/or his attorney  have been offered for the purpose of establishing that there exists a medical nexus between diabetes mellitus, type II, and coronary artery disease to service, such evidence provides no basis for allowance of the claim.  Matters of diagnosis and etiology of the disabilities such as the ones in the instant case are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), the specific matter of the etiology of each disability under consideration is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  Hence, the lay assertions in this regard have no probative value. 

Under these circumstances, the Board finds that the claims for service connection for diabetes mellitus and coronary artery disease, on a direct or presumptive basis, must be denied.  In reaching each conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

As a final note, the Board points out that there is no legal basis of an award of service connection for coronary artery disease secondary to diabetes mellitus, given the Board's denial of service connection for diabetes mellitus.  Where, as here, service connection for the primary disability has been denied, the Veteran cannot establish entitlement to service connection, pursuant to 38 C.F.R. § 3.310(a), for a secondary condition. Any claim for such an award is without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

Service connection for diabetes mellitus, type II, to include as due to exposure to herbicides (including Agent Orange), is denied. 

Service connection for coronary artery disease, to include as due to exposure to herbicides (including Agent Orange) or as secondary to diabetes mellitus, is denied. 



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


